ON MOTION FOR REHEARING
Considering all of this evidence, we think the jury would have been authorized to find that the letter sought to be introduced was a part of the general understanding and correspondence between Smith and Miss Houston and was admissible as throwing light upon the conduct of plaintiff. Therefore, after another consideration of the evidence in the light of the fourth headnote in the Gocrofl case, we are satisfied that the trial court erred in repelling from the evidence the letter in question. Accordingly, the motion for rehearing is denied.